DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/6/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner interprets “the substrate” as - - a substrate adjacent and directly underlying the amorphous thin film - -.  However, appropriate correction and/or clarification is requested.  Claims 2-4 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claim 1 refers to “a material” in the preamble of the claim and then mentions “the material” in lines 10-12.  As written, it is unclear to the examiner whether “the material” is referring to the “amorphous thin film”, a/the “substrate”, or a different film or layer altogether.  For the purposes of examination, the examiner interprets “the material” as - - the amorphous thin film - -.  However, appropriate correction and/or clarification is requested.  Claims 2-4 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claim 1 refers to “a material” in the preamble of the claim and then mentions “the material” in lines 10-12.  However, line 11 of the claim also refers to “a material”.  Adding to the confusion of whether “the material” is “the amorphous film” (see previous paragraph), it is unclear to the examiner whether “a material” in line 11 is different from “the material” as mentioned in lines 10-12.  For the purposes of examination, the examiner interprets “a material” in line 11 as “the material” or - - the amorphous thin film - -.  However, appropriate correction and/or clarification is requested.  Claims 2-4 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claim 4 depends on claim 1.  Parent claim 1 specifies a sub-picosecond pulse width in line 2.  The Specification implies the pulse width is synonymous with a “pulse duration” since the terms are used interchangeably (see e.g., [072]).  As such, it is unclear how the pulse width can have a duration greater than 1 picosecond, according to claim 4, and simultaneously less than one picosecond (“sub-picosecond”), according to parent claim 1.
Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends on claim 1.  Parent claim 1 specifies a sub-picosecond pulse width in line 2.  The Specification implies the pulse width is synonymous with a “pulse duration” since the terms are used interchangeably (see e.g., [072]).  As such, the subject matter of claim 3, only specifying the pulse duration is “sub-picosecond”, does not further limit parent claim 1 which already specified the pulse width as “sub-picosecond.”
Claim 4 depends on claim 1.  Parent claim 1 specifies a sub-picosecond pulse width in line 2.  The Specification implies the pulse width is synonymous with a “pulse duration” since the terms are used interchangeably (see e.g., [072]).  As such, the subject matter of claim 4, specifying the pulse duration is greater than 1 picosecond and less than 10 nanoseconds does not further limit parent claim 1 which already specified the pulse width as “sub-picosecond.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/14/2022